Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board. Upon substantial evidence, the board found accidental death due to heart attack precipitated by the strenuous efforts of decedent’s work as a baker. This included the preparation of dough in 80-quart mixing kettles which decedent and a helper then had to carry about 15 feet and lift to a table about 33 inches high. On the day of his death decedent prepared and helped to carry and lift 11 or more mixes, some weighing, with the kettle, as much as 105 pounds. After the last lift he complained of “ indigestion ”, was ill, appeared very pale, lapsed into a coma and died, all within a brief period. The physician who had treated decedent, for almost a year preceding his death, for arteriosclerotic heart disease and other ailments found death due to severe ischemia or myocardial infarction “related to the excessive strain that he had just previously had”; and testified *848further that under treatment decedent had been “ doing very well ” and that there was no evidence that his arterioselerosis “ was accelerating or progressing enough to give any warning that an infarction was" subsequently to occur.” Each of appellants’ medical experts denied causation but conceded that he could not “rule out” the effect of the effort in bringing about death. Upon this record, the board’s findings of accident and causation were justified under the familiar authorities. (Matter of Scheehter v. State Ins. Fund, 6 N Y 2d 506; Matter of Burris v. Lewis, 2 N Y 2d 323.) Decision and award unanimously affirmed, with one bill of costs to respondents claimant and the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.